Name: Commission Regulation (EC) No 3011/94 of 12 December 1994 laying down detailed rules for the application of Council Regulation (EC) No 774/94 as regards imports of 144 903 tonnes of quality common wheat and 147 345 tonnes of quality durum wheat
 Type: Regulation
 Subject Matter: tariff policy;  plant product;  trade;  consumption
 Date Published: nan

 13. 12. 94 Official Journal of the European Communities No L 320/7 COMMISSION REGULATION (EC) No 3011/94 of 12 December 1994 laying down detailed rules for the application of Council Regulation (EC) No 774/94 as regards imports of 144 903 tonnes of quality common wheat and 147 345 tonnes of quality durum wheat within CN code 1001 90 99 and qualifying for the condi ­ tions laid down in Article 5 of Regulation (EC) No 774/94 shall commence on the thirtieth day following the entry into force of this Regulation . It shall expire at the end of the third day following that on which it commences . Where the total quantity of either product for which import licences are requested up to the end of the period for the submission of applications referred to in the previous subparagraph is less than that referred to in para ­ graph 2, a second period for the submission of applica ­ tions for import licences for the product concerned shall be opened from the seventh working day following the expiry of the period referred to in the previous subpara ­ graph. That second period shall expire at the end of the third day following that on which it commences. 2. The total quantities which may be imported in accordance with this Regulation shall be 147 345 tonnes of durum wheat falling within CN code 1001 10 00 and 144 903 tonnes of common wheat falling within CN code 1001 90 99. The wheat imported must meet the minimum quality characteristics set out in the Annex hereto. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 774/94 of 29 March 1994 opening and providing for the administra ­ tion of certain Community tariff quotas for high-quality beef, and for pigmeat, poultrymeat, wheat and meslin, and brans, sharps and other residues ('), and in particular Article 7 thereof, Whereas Commission Regulation (EC) No 1854/94 of 27 July 1994 laying down detailed rules for the application of Council Regulation (EC) No 774/94 in relation to import licences for quality wheat (2), as amended by Regu ­ lation (EC) No 2547/94 (3), lays down special provisions on the organization of imports under the quota opened by the latter Regulation ; Whereas, in view of the fact that only 7 752 tonnes of the 300 000 tonnes of quality wheat provided for in Regula ­ tion (EC) No 774/94 have been imported into the Community, a further period should be determined for the submission of applications for import licences under that quota ; whereas, to that end, special provisions should be laid down to define the standard reference quality for wheat to be imported as should provisions on controls of goods imported ; whereas, in order to avoid quantities being carried over into 1995, the cancellation of import licences should not be permitted ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, 3. Regulation (EC) No 1854/94 shall apply. HAS ADOPTED THIS REGULATION : Article 2 1 . Without prejudice to Article 5 (2) of Regulation (EC) No 1854/94, the import guarantee referred to in the third indent of Article 2 ( 1 ) (c) thereof shall be released on production of proof that import has been carried out in compliance with the conditions on quantity and quality laid down. To that end, the goods to be imported shall be subject to controls by the competent body of the Member State of import. 2. The proof referred to in paragraph 1 shall be provided by the body responsible for controls in the Member State of import. 3. The customs authorities of the Member State of import shall take representative samples separately and shall keep them available for the Commission at the time the goods are released for free circulation in the Com ­ munity. Article 1 1 . The period for the submission of applications for import licences for quality durum wheat falling within CN code 1001 10 00 and quality common wheat falling (  ) OJ No L 91 , 8 . 4. 1994, p. 1 . 0 OJ No L 192, 28. 7. 1994, p. 31 . ¥) OJ No L 270, 21 . 10. 1994, p. 7. No L 320/8 Official Journal of the European Communities 13 . 12. 94 4. The costs of such controls and the cost of sampling shall be borne by the holder of the import licence . Article 3 Notwithstanding Article 3 (5) of Regulation (EC) No 1854/94, applicants may under no circumstances with ­ draw their licence applications. 5. The reference methods for the controls provided for in paragraph 1 to determine the quality of the durum wheat and the common wheat shall be as described in Commission Regulation (EEC) No 1908/84 ('). Article 4 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 12 December 1994. For the Commission Rene STEICHEN Member of the Commission ANNEX Minimum quality criteria for wheat imported under the quota opened by Council Regulation (EC) No 774/94 Type of wheat Quality criteria Durum wheat Common wheat CN code 1001 10 00 CN code 1001 90 99 Minimum specific weight 80 kg/hi 78 kg/hi 'Mitadine' grains maximum 20,0 %  Matter which is not quality wheat grains of unimpaired quality maximum 10,0 % maximum 10,0 % of which :  Broken and/or shrivelled grains maximum 7,0 % maximum 7,0 %  Grains damaged by pests maximum 2,0 % maximum 2,0 %  Grains affected with fusariosis and/or mottled grains maximum 5,0 %   Sprouted grains maximum 0,5 % maximum 0,5 % Miscellaneous impurities (Schwarzbesatz) maximum 1,0 % maximum 1,0 % Hagberg falling number minimum 250 minimum 230 Protein content (13,5 % moisture content) minimum 12,0 % minimum 14,6 % (&gt;) OJ No L 178 , 5 . 7 . 1984, p. 22.